DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2017/078058, filed on 11/02/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-10 recited the limitation “or its tangential prolongation run” is indefinite, it is unclear what structure is being claimed, since a first or second end sections are recited.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,045,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the reference application.

Instant Application
Reference Patent 11,045,838
1. (Currently Amended) A separator, comprising 
a separator housing [[(20)]], 
a separator wheel [[(30)]] arranged inside the separator housing [[(20)]] and having an axis of rotation (X), and 
a guide vane assembly [[(50)]] arranged in the separator housing [[(20)]], 

an annular space [[(26)]] is provided between the guide vane assembly [[(50)]] and the separator housing [[(20)]] in the radial direction (R) perpendicular to the axis of rotation (X) and 
a separation zone [[(32)]] is provided between the guide vane assembly [[(50)]] and the separator wheel [[(30)]], 
wherein the guide vane assembly [[(50)]] comprises 
a plurality of vertical guide vanes [[(54)]], 
wherein 
at least one deflection element [[(53)]] is arranged between at least two adjacent vertical guide vanes [[(54)]] and has at least one downward-pointing curved and/or bent portion:

a separator housing, 
a separator wheel arranged inside the separator housing and having an axis of rotation (X), and 
a guide vane assembly non-rotably arranged in the separator housing, 
an annular space being provided between the guide vane assembly and the separator housing radially (R) perpendicular t- the axis of rotation (X), wherein 
a peripheral annular gap is provided in a vertical direction between the guide vane assembly and a cover.
9. (Previously Presented) The separator as claimed in claim 1, wherein the guide vane assembly has 
a plurality of vertical guide vanes, wherein at least one deflecting element is arranged between at least two guide vanes, having at least one downwardly directed curvature or bending.
11. (Previously Presented) The separator as claimed in claim 9, wherein 
at least one of the deflecting elements extends from the guide vane assembly into 
a separating zone and/or into the annular space.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. US. Publication (2010/0236458) hereinafter Otani in view of Chang US. Patent (5,238,196) hereinafter Chang.
Regarding claim 1,
Otani discloses a separator (see fig.3-5), comprising 
a separator housing (41), 
a separator wheel (20) arranged inside the separator housing (41) and having an axis of rotation (X), and 
a guide vane assembly (the assembly marked as 14 in fig.1 hereinafter V) arranged in the separator housing (41), 
wherein an annular space (space between elements 41 and 14 see fig.1) is provided between the guide vane assembly (V) and the separator housing (41) in the radial direction (crossed lines see fig.2) perpendicular to the axis of rotation (center point (i.e. point of connection) of the crossed lines see fig.2) and 
a separation zone (space between elements 14 and 21 see fig.1) is provided between the guide vane assembly (V) and the separator wheel (20) 
wherein the guide vane assembly (V) comprises a plurality of vertical guide vanes (14), 
wherein at least one deflection element (13) is arranged between at least two adjacent vertical guide vanes (14) and has at least one downward-pointing (see fig.1). Otani does not discloses the least one deflection element to have curved or bent portion.
Otani and Chang disclose both art in the same field of endeavor (i.e. comminution).
Chang, in a similar art, teaches in a separator (30) of a vertical mill (10, see col.3 lines 34-37) with deflection elements (70) to have at least one downward-pointing curved and/or bent portion (see fig.6). Chang teaches the deflection elements to be able to control the processing material (col.7 Lines 18-19).

Regarding claim 2,
The prior art Otani as modified by Chang, discloses all limitations in claim 1.
Otani as modified by Chang, discloses wherein at least one of the deflecting elements (Otani, 13 modified with Chang, 70) extends over the entire width between two neighboring guide vanes (Otani, 14).
Regarding claim 3,
The prior art Otani as modified by Chang, discloses all limitations in claim 1.
Otani as modified by Chang, discloses wherein at least one of the deflecting elements (Otani, 13 modified with Chang, 70) extends from the guide vane assembly (Otani, V) into the separating zone (Otani, space between elements 14 and 21 see fig.1) and/or into the annular space.
Regarding claim 4,
The prior art Otani as modified by Chang, discloses all limitations in claim 1.

    PNG
    media_image1.png
    290
    472
    media_image1.png
    Greyscale


Regarding claim 5,
The prior art Otani as modified by Chang, discloses all limitations in claim 1.
Otani as modified by Chang, discloses wherein at least one of the deflecting elements (Chang, 70) has a radial inner end with a first end section and/or a radial outer end with a second end section (Chang, fig.6 shows the ends and they are associated with sections divided by the curve or bent).
Regarding claim 6,
The prior art Otani as modified by Chang, discloses all limitations in claim 5.
Otani as modified by Chang, discloses wherein at least one of the first and second end sections is straight (Chang, fig.5-6).
Regarding claim 7,
The prior art Otani as modified by Chang, discloses all limitations in claim 5.
Otani as modified by Chang, discloses wherein at least one of the first and second end sections is arranged horizontally (Chang, fig.5-6, the second end section).
Regarding claim 8,
The prior art Otani as modified by Chang, discloses all limitations in claim 5.
Otani as modified by Chang, discloses wherein at least one of the second end sections (Chang, fig.5-6), or its tangential prolongation, runs at an angle to a horizontal (Chang, 

    PNG
    media_image2.png
    217
    427
    media_image2.png
    Greyscale

however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the angle of the second end sections to be greater than or equal to 20 degrees to the horizontal.  Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 9,
The prior art Otani as modified by Chang, discloses all limitations in claim 5.
Otani as modified by Chang, discloses wherein the first end section (Chang, fig.5-6) of at least one of the deflecting elements (Chang, 70) or its tangential prolongation and the second end section of the same deflecting element (Chang, 70) or its tangential prolongation run together at an angle (Chang, see fig.5-6), neither Otani nor Chang disclose the angle to be 90 degrees, however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 10,
The prior art Otani as modified by Chang, discloses all limitations in claim 5.
Otani as modified by Chang, discloses wherein at least one of the first end sections (Chang, fig.5-6) or its tangential prolongation runs at an angle to the horizontal (Chang, fig.5-6), neither Otani nor Chang disclose the angle to be 10 degrees to the horizontal, however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the angle of the first end sections to be 10 degrees to the horizontal.  Accordingly, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 11,
The prior art Otani as modified by Chang, discloses all limitations in claim 1.

Regarding claim 20,
The prior art Otani as modified by Chang, discloses all limitations in claim 1.
Otani Discloses a mill, especially a pendulum mill or roller mill, having the separator (Para.[0018]).
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Chang as applied to claim 1 above, and further in view of Markus EP Publication (1,153,661) hereinafter Markus.
Regarding claim 12,
The prior art Otani as modified by Chang, discloses all limitations in claim 1.
Otani discloses the separating zone (space between elements 14 and 21 see fig.1) to be in front of an inner circumference of the guide vane assembly (V), but does not disclose the at least one vertical flap element extending into the separating zone.
Otani and Markus disclose both art in the same field of endeavor (i.e. comminution).
Markus, in a similar art, teaches in a separator of a vertical mill (fig.1) with at least one vertical flap element (5) extending into the separating zone (17) is arranged on an inner circumference of the guide vane assembly (10, see fig.2). Markus teaches the vertical flap element to be able to optimize the flow of material (Pag.4 line 21).
It would have been obvious to the skilled artisan before the effective filing date to add to the separator of Otani in view of Chang, a flap element as taught by Markus, as it would be beneficiary to Otani, to be able to optimize the flow of material (Pag.4 line 21).
Regarding claim 13,
The prior art Otani as modified by Chang and Markus, discloses all limitations in claim 12.
Otani  in view of Chang, as modified by Markus, discloses wherein the flap element (Markus, 5) can swivel about a vertical axis (Markus, 9). 
Regarding claim 14,
The prior art Otani as modified by Chang and Markus, discloses all limitations in claim 12.
Otani  in view of Chang, as modified by Markus, discloses wherein the flap element (Markus, 5) is arranged on an inner end face of the vertical guide vane (Markus, 10, see fig.2).
Regarding claim 15,
The prior art Otani as modified by Chang and Markus, discloses all limitations in claim 12.
Otani  in view of Chang, as modified by Markus, discloses wherein a length of the flap element (Markus, 5) is equal to a length of the vertical guide vane (Markus, 10, see fig.4).
Regarding claim 16,
The prior art Otani as modified by Chang and Markus, discloses all limitations in claim 12.
Otani  in view of Chang, as modified by Markus, discloses wherein the flap element (Markus, 5) has at least one horizontal slot (hole occupied by element 16).
Regarding claim 17,

Otani  in view of Chang, as modified by Markus, discloses wherein the at least one flap element (Markus, 5) has a curvature and/or a bending,
Regarding claim 18,
The prior art Otani as modified by Chang, discloses all limitations in claim 1.
Otani does not disclose wherein the annular space tapers toward the top.
Markus, in the similar art, teaches in a separator of a vertical mill (fig.1) with wherein the annular space (space occupied by arrow element 3, see fig.1) tapers toward the top (see fig.1). Markus teaches the tapers portion to be able to facilitate and guide the flow of material (Pag.4 line 18-20).
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani in view of Chang, with a tapers portion as taught by Markus, as it would be beneficiary to Otani, to be able to facilitate and guide the flow of material (Pag.4 line 18-20).
Regarding claim 19,
The prior art Otani as modified by Chang, discloses all limitations in claim 1.
Otani does not disclose wherein the guide vane assembly has at least one swirl breaker.
Markus, in a similar art, teaches in a separator of a vertical mill (fig.1) having a guide vane assembly (10) has at least one swirl breaker (5). Markus teaches the swirl breaker to be able to optimize the flow of material (Pag.4 line 21).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

July 22, 2021


/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/Matthew Katcoff/Primary Examiner, Art Unit 3725